Name: 87/65/EEC: Council Decision of 19 January 1987 extending the duration of the measure provided for in Decision 81/859/EEC on the designation and operation of a liaison laboratory for classical swine fever
 Type: Decision_ENTSCHEID
 Subject Matter: research and intellectual property;  means of agricultural production
 Date Published: 1987-02-05

 Avis juridique important|31987D006587/65/EEC: Council Decision of 19 January 1987 extending the duration of the measure provided for in Decision 81/859/EEC on the designation and operation of a liaison laboratory for classical swine fever Official Journal L 034 , 05/02/1987 P. 0054 - 0054*****COUNCIL DECISION of 19 January 1987 extending the duration of the measure provided for in Decision 81/859/EEC on the designation and operation of a liaison laboratory for classical swine fever (87/65/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the control of classical swine fever (1), as last amended by Regulation (EEC) No 3768/85 (2), Having regard to Council Decision 81/859/EEC of 19 October 1981 on the designation and operation of a liaison laboratory for classical swine fever (3), and in particular the second paragraph of Article 5 thereof, Having regard to the proposal from the Commission, Whereas Article 5 of Decision 81/859/EEC restricts the duration of the measure to five years; Whereas, in order to ensure the continuity of the Community programme of eradication of classical swine fever, to maintain the coordination of laboratory work and to promote diagnostic methods, the duration of the said measure should be extended, HAS ADOPTED THIS DECISION: Article 1 The duration of the measure established by Decision 81/859/EEC is hereby extended for a further period of five years from the date of expiry of the period referred to in the first paragraph of Article 5 of that Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 19 January 1987. For the Council The President P. de KEERSMAEKER (1) OJ No L 47, 21. 2. 1980, p. 11. (2) OJ No L 362, 31. 12. 1985, p. 8. (3) OJ No L 319, 7. 11. 1981, p. 20.